                                                             1
                                                                 Douglas D. Gerrard, Esq.
                                                                 Nevada Bar No. 4613
                                                             2   dgerrard@gerrard-cox.com
                                                                 Gary C. Milne, Esq.
                                                             3   Nevada Bar No. 3653
                                                                 gmilne@gerrard-cox.com
                                                             4
                                                                 GERRARD COX LARSEN
                                                             5
                                                                 2450 Saint Rose Parkway, Suite 200
                                                                 Henderson, Nevada 89074
                                                             6   Tel: (702) 796-4000
                                                                 Fax: (702)796-4848
                                                             7   Attorneys for Defendant / Counterclaimant,
                                                                 Shelley D. Krohn, Chapter 7 Trustee of the
                                                             8
                                                                 Lucky Dragon, LP Estate
                                                             9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10
GERRARD, COX & LARSEN




                                                                                                    DISTRICT OF NEVADA
                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11
                              Henderson, NV 89074




                                                            12
                                                                 SNOW COVERED CAPITAL, LLC,
                                                            13                                                    Case No. 2:19-00595-JAD-NJK
                                                                               Plaintiff,
                                                            14   vs.

                                                            15 WILLIAM WEIDNER, ANDREW FONFA,
                                                               DAVID JACOBY, and LUCKY DRAGON,                    STIPULATION TO EXTEND BRIEFING
                                                            16
                                                               LP,                                                  SCHEDULE ON PLAINTIFF SCC’S
                                                            17                                                        MOTION TO DISMISS LUCKY
                                                                             Defendants.                            DRAGON, LP’S FIRST AMENDED
                                                            18   _____________________________________            COUNTERCLAIMS AND MOTION TO
                                                                                                                  STRIKE LUCKY DRAGON, LP’S FIRST
                                                            19   SHELLEY D. KROHN, Chapter 7 Trustee of                AMENDED ANSWER AND
                                                                 the LUCKY DRAGON, LP Estate,                             COUNTERCLAIM
                                                            20

                                                            21                 Counter-claimant,

                                                            22   vs.
                                                            23 SNOW COVERED CAPITAL, LLC,
                                                            24
                                                               NELLIE LLC, 1421 CAPITAL LLC, and
                                                               ASSOCIATE CAPITAL, LLC,
                                                            25
                                                                             Counter-defendant,
                                                            26   _____________________________________
                                                            27

                                                            28



                                                                                                              1
                                                             1          Pursuant to LR 7-1, LR IA 601, and LR IA 602, Defendant / Counterclaimant, Shelley D.
                                                             2   Krohn, Chapter 7 Trustee of the Lucky Dragon LP Estate (“LDLP”) and Plaintiff / Counterdefendant,
                                                             3   Snow Covered Capital, LLC (“SCC”) stipulate and agree as follows:
                                                             4
                                                                        WHEREAS, on April 8, 2019, SCC filed its complaint in this proceeding [ECF No. 1];
                                                             5
                                                                        WHEREAS, on June 18, 2019, LDLP filed an Answer and Counterclaims [ECF No. 19];
                                                             6
                                                                        WHEREAS, on July 9, 2019, SCC filed its Motion to Dismiss Counterclaims Asserted by
                                                             7
                                                                 LDLP [ECF No. 50];
                                                             8

                                                             9          WHEREAS, on July 9, 2019, SCC also filed a Motion to Strike LDLP’s Answer and

                                                            10   Counterclaims [ECF No. 52];
GERRARD, COX & LARSEN

                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11          WHEREAS, on July 19, 2019 the parties, including Defendants, William Weidner, Andrew
                              Henderson, NV 89074




                                                            12
                                                                 Fonfa and David Jacoby (together with LDLP, “Defendants”), entered into a stipulation [ECF No. 56]
                                                            13
                                                                 extending the Defendants’ time for responding to the SCC motions to strike to July 30, 2019 and
                                                            14
                                                                 setting an August 9, 2019 reply date for the three motions to strike and an August 12, 2019 reply date
                                                            15

                                                            16
                                                                 for SCC’s motion to dismiss the LDLP Counterclaim. This stipulation was endorsed by the Court on

                                                            17   July 23, 2019 [ECF No 57];

                                                            18          WHEREAS, the Defendants all filed responses to the motion to strike on July 30, 2019 [ECF
                                                            19   Nos. 62, 63, 64], but Defendant LDLP also filed an Amended Answer and Counterclaim [ECF No.
                                                            20
                                                                 61] that the Court held [ECF No. 73] superseded the counterclaim to which SCC’s July 9, 2019 motion
                                                            21
                                                                 to dismiss [ECF No. 50] had been directed and so mooted the existing SCC motion to dismiss. The
                                                            22
                                                                 same problem existed for the SCC motion to strike LDLP’s original answer, though that aspect of the
                                                            23

                                                            24   mootness problem was not referenced in the Court’s August 7, 2019 minute order [ECF No. 73];

                                                            25
                                                                        WHEREAS, SCC filed a Motion to Dismiss LDLP’s First Amended Counterclaims [ECF No.
                                                            26
                                                                 82] and a Motion to Strike LDLP’s First Amended Answer and Counterclaims [ECF No. 85] on
                                                            27
                                                                 August 13, 2019, jointly, “Motions;”
                                                            28
                                                             1          WHEREAS, the deadline for LDLP to respond to SCC’s Motions is currently August 27, 2019,
                                                             2   and the replies are currently due September 3, 2019;
                                                             3          WHEREAS, the parties to this stipulation make this request to accommodate conflicting
                                                             4   schedules and concurrent deadlines in other litigation. This is the first request by the undersigned to
                                                             5   respond to these Motions;
                                                             6          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel
                                                             7   for the named parties hereto, that the time for LDLP to respond to the Motions [ECF No. 82 and ECF
                                                             8   No. 85] is now extended three days to August 30, 2019, and SCC’s time to file any reply is now
                                                             9   extended to September 6, 2019.
                                                            10   STIPULATED AND AGREED:
GERRARD, COX & LARSEN

                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11   Dated: August 27, 2019.
                                                                  By: /s/ Douglas D. Gerrard, Esq.                 By: /s/ James D. McCarthy, Esq.
                              Henderson, NV 89074




                                                            12    Douglas D. Gerrard                               James D. McCarthy (pro hac vice)
                                                                  Gary C. Milne                                    Jason P. Fulton (pro hac vice)
                                                            13    GERRARD COX LARSEN                               DIAMOND MCCARTHY, LLP
                                                                  2450 St. Rose Parkway, Suite 200                 2711 N. Haskell Ave., Suite 3100
                                                            14    Henderson, Nevada 89074                          Dallas, TX 75204
                                                                  Attorneys for Shelley D. Krohn, Chapter 7        Phone: (214) 389-5300
                                                            15    Trustee for the Lucky Dragon LP Bankruptcy       Attorneys for Snow Covered Capital, LLC
                                                                  Estate
                                                            16

                                                            17
                                                                                                                   IT IS SO ORDERED:
                                                            18

                                                            19
                                                                                                                   ______________________________
                                                            20                                                     UNITED STATES MAGISTRATE
                                                                                                                   JUDGE
                                                            21

                                                            22
                                                                                                                   DATED: August 29, 2019
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
